Case 1:20-cv-00283-JJM-LDA Document 24 Filed 01/06/21 Page 1 of 28 PagelD #: 217

~~ gy

RecCniv ED

  

UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

 

 

| —ypNe-6 2021
FOR THE DISTRICT OF RHODE TSLA ND, US. DISTRICT COURT
- | DISTRICT OF RL
Chor les EMule el Porter FORA, Ti POPE P&SLN.; _
£ ‘harles. Emanue) /y peter Fone, eyetutor: Case. No.:
(Endividually g Ficially ; . Hy [20 - ecoa8 3 -TTM=
| (Special indorest /f- _ Loa | enainal ly

 

CHARLES EMANUEL PORTER PONA, ESTATE.) Filed: G2 2le- 2620

 

 

V.

THE STATE Of RHODE ISLAND,

 

 

EINA M. RAWUPNDO, 7 JOHernor,
IETER F. NERDNHA, attorney 4 general,
PROVIBENLE COUNTY S UPERIOR COURT,

 

MARISA PB. BROWN, State, court administrator,
PATRICIA LOYNE-FA GUE, plbLoe Director, |
(Debendants L Respondents, Lang Seip (SUCCESSOPS .

sndvid wall y & OM iciall J)

 

 

 

 

Amended Blition for

 

 

Mandennus, MV, lendhetary Dnpunetion,
And On, Other (Just heheh i NB
Swit To Und Froud

 

 

 

 

fh ie
1/28

 

oxi im: | blab fu nda

»

 

 

 

(at When the ondilon s jhe a demand the Za 2) Tn

~ ill publ )

 

 
Case 1:20-cv-00283-JJM-LDA Document 24 Filed 01/06/21 Page 2 of 28 PagelD #: 218

 

 

Lanteduchm
This Pehitin represents pint-clims of a nature frat is
Mast axtraordinary. he sun thal of chims presented
herein fepreser + Constructive Fraud through. Constructive.
: trast bperation of [state iary,) laid”, + em Ae abstract
design 4h at Solidified Ae y Vere Soundedion of LUI present
syle ot application of crintnal SYatutary ohbenses,
1) K ode Ls lend Ip particular

 

 

This bolition ers to und> fraud, which incl udes all
things done. 4h beotitimer as B result. Pirtioner seeks

 

Justice., as. he stands. defrauded by the Fraudulent
nonduot ob the Defends:

Dn)y/ his Ar hole J ib. Court COD render ofustice i ih S grace 7

uijlon the _bAlimer. a
Thank. Yow Kind yo _

 

 

 

 

 

 

 

 

 

4/28
/
Case 1:20-cv-00283-JJM-LDA Document 24 Filed 01/06/21 Page 3 of 28 PagelID #: 219

 

this federal district court qurisdietion by dudicial OWES
j po po Gg. . . , / a . t ‘ A
40 entertain. ang renter ce “Sins IN nocord D principles of

Gr

 

tommon=law. and Lguityy This Cushoe Court * Mau ISSUR
felief for Orders or Mrids 0# Mandamus, Mandate, Me

 

 

 

j - ; if ; /
tnguncnon, personal Peplevin, Lod tth i UST ANd proper

 

 

 

ye } ~ i] A f . .
Selief nlessary OF BPplopriaye In. ald of 178 bespecti vee
. ‘ je iy i if A ‘ ~ . ]
| ducischetion gind Appecabee 7D tre usages BNA prin ciples of
3 . {

law, and Equity.

 

 

 

4aiis.t.3 1983, is urlsdietional counterpart QB US.2.8
(343 (3) ; YA USC. $19R5 (2) ds (3); RE USL. 8139) (4) /ER2

 

tng (1425 AB USL. § 131 & 8 1o51 @); are all “POPE
fp _extent in which they apply? as tint claims PUrsuan t-
5

 

fo Rule /£ (a) fed Roti. ‘Proc

 

 

i we ties

 

po |

{ harles Emanuye! forter Pona, iY) Pp roper kopson, 1S A _
- / ” ; ; / 1 aa

natura! Pesan, who is Livin,  Dken Shin °G, Elash 5 blood and

 

' : » ? , an ( - :
bone. Created and born in~God image” as Allah en planet

 

j - rf . : 4 CJ : / /
earth, in Pull-iite, in a Supreme State of being, not at all
tobe mistaken or otherwise presumed an artiticia| 5

 

Taoe

LN
3/28

baal Lictio., furistic person. Charles Emanuel! Prter-
Mona iS a Member of the. tribe. oh Shaba >>, and Stands _

 

 

as 2n Asiatic Bhekman, descending trom the Moorish,

 
Case 1:20-cv-00283-JJM-LDA Document 24 Filed 01/06/21 Page 4 of 28 PagelD #: 220

 

va is an American. Littzen, Lorn an. Phede Islan d wil On
ee, ME” day of December, /9. and 2b A /98), bnd is rok a Q

 

 

Co vrpora te. ‘aj Hizen. Charles Emanuel Porter Pma_is Currently
Ln lawotully Aedained under the. Custed vot the. Prison Director

ob the Rhode Zsland Department ot [i ntecdions.

 

( harles Emonue! Porder bona, executor, iS executor tor
CHARLES EMANUEL PORTER PoWwh, ESTATE.. and is the same
Auman being described above.

 

 

THE STATE OF RHODE ES LAND, JS a de tact GOVEPNIMED b

hoal £etitivus nitty, al ‘ageht) the Paid hed States?
Tihs egal Piety tious ehdity, (includes, butis not limited fo)

/
In (ts Yast capacity, AS charoed anal obligated with He

] ?; ut
administration of es afte, prtperty, in Which the United

/?
Stretes has _—_——a plop riefary tee ot by Woy OF the -
SHITE OF RHODE ZSLANS'S adoption oF the. Medel | State U ral

Statisties Act

 

 

| (nshhetio,; Al Gnst. rt TL See. TL

GINA M. RAIMoNDD, Governor, 19 the. (GOULD. and chief
execuhve officer hor THE STATE OF RHODE LS LAND,
Charged and ebligated pith he Gaith ful execution of laws?
in tteordunce “orth Rhede Gland. lomsttu tim, Article LX
abs

Settim IL, and bound by wath tp 0 upluld Sak wy

 

 

 

 

Pree
of
1 &

 

 

 
Case 1:20-cv-00283-JJM-LDA Document 24 Filed 01/06/21 Page 5 of 28 PagelID #: 221

 

PETER F PONE RONHA, attorney general, A the atbrney -
general dor THE S TATE oF, Rohe LSIAND, who is Charge
Zend obligated To enforcer the. laws of the STATE in
geod - faith, and bound) by sath, uphold loth Ofate —

  

 

 

“and ds Cost tution, R) Lnst: Art, IL bec, HL.

 

 

 

business where Ltttimer

PROVIDENCE COUNTY SUPERIOR COURT, IS ye place or
was tNated as estate

 

 

pro peop AS OPPOSe a natural PESON. Auman bei ‘o ~

 

 

 

 

 

MARI SAP. BROWN, Stale, Court administrators... is the —
LxeCUTVE ofticer and ofFicia!. at the. Providence

 

COUNTY ‘SUPERIOR CDURT, Oh IS. Charged and obliga Jec] —
4p conduct the accounting ardinC the. estates

 

under her administration. Hervcath ne at. RI Cans.

Art IL Soo. [Ve

 

 

PATRICIA LOYNE-FAGUE, RICOC Wrecton,. Us fhe. direobr

 

4

 

the. Au

_tl dith. the CPL, 0 usted, Ve and. CON trol. ot All Prison ere.
weer her custedy, W ‘oly include © states?

es hand Separdment of CorrecHons Oy has ed

 

 

a Capacity.

Fach befendant is sued in their. ind vidual and. offi cal

 

 

 

Page
5/ a8

 

 
Case 1:20-cv-00283-JJM-LDA Document 24 Filed 01/06/21 Page 6 of 28 PagelID #: 222

 

 

O-keia fr Uncg Fraud

 

Polihoner asserés- that all frauds oto okt of relations,
tod ALe those | /iola hms 2 Lt TL) iE,
| relations, Coused by bad Lait

yO arising Firm

 

 

SS
cd

&S
ae

Sue
ca

conduet othe Datrcands: (8) describing Hac PCUNSTAN

the Fllinwing crvlria. must be met -b establish Paudulen t
ces);
1° febtomer musk speci byte holaten ims between himself
a” defendants, dh Wir Nature ANA 0IGI0 Q- Lobe ther finposed |
by Kinship, law, or Sitial auty, orarising Fram Con track.
express or implied.
gid better Must? Stake. varticularl Yi ang In. creumstan—
cial detail, in heck W way the Delendants tok advantage ct
Fhyse relation S, pnd pone btpein the Delendan ts violated Hh 2
pon idence Positioner feposed I i) them, and I) war.
manner they deceived ohitimer. ond by what misrepre—
sentatim | / concealment. or other ack eclacts of bad fapth
obtained trom him money, property, ara contract, ora.
release, or discharge, dram some. Contract er obligation, |
gr Gece) Maly OY treacherous /y engineered Petitioner
into asi tudtion wherein he. has Subfered, or Must
sutins_loss, and the defendants have obtained, or will —
obtain, a benefit. (Ste- Suits in Chancery, Zed. By: HENRY
R. GIBSON, 1907, page LE E934 role Land 8, citing : ante $8
MS 14 G ante, ee 142, Sub Sly 3; 83 6). and: a .
[t  Evedwin, G ergy YqO, Lircuit Tide Ud ge dig :- Prauel must
“pe gathered More > tom. He sireunstantes attend ing the
+rmnsoction »)

 

 
   

 

 

 

 

 
Case 1:20-cv-00283-JJM-LDA Document 24 Filed 01/06/21 Page 7 of 28 PagelD #: 223

Fnnutilent Conduct of Delondan ts

 

 

Delendants. TATE LF RHOLE TSLAND including ibs, WV
y J

 

GINA MW. RAMONDO, Aas. had, mn Continues to allow) Saud

 

 

 

70 perpetrate UPD) UASUSPeC 710g Criminal deolendan TS

 

 

/
presumed. innocent. las. AS Bittner), Pancling a tral or
other disposition bo bre its Sate statutory si siperior courts
In parteular This Anuculent onder of opera tiny is the.

 

 

had faith business Drachice aod. transaction. att ed. info...
ebeat on both public ane pri vate sitle of He Court,

 

 

 

di rectly invel Ving PRIVID MCE COUNTY SUPERIOR. COU RT,

 

and Sede curt Zaministrodor, MARISA P BROWN, and
ach officer of \ the Cour, including, but not limited. to,

. the. Sure, and. TKS. aster fu VG general, FETER F NERON HA.

 

 

 

ee nanel Porter Ay nd. >. hod een unlawful ly.2 con vert :
ed into CHARLES EMANUEL. PORTER POA, which includes
ESTATE , personal property, Lor: thou the joritten (DOA)

 

De baadtion oF Audhor! hy Loy such punpose. of “ph estate

 

 

pd ministradio. Considering that Defend KS PROVIDENCE

 

Si
COUNTY SUPERIOR COURT, MARISA P_ BROWN, apd PETER

 

 

F NERONHL did ENGAGE. iD a AS Fra dul lent conduct at -
their place of \ business’ /, (courT), Shis Stands as peor that
Defendants , in_ dod faith, intended 70 goin an

 

CJ
Uncolnscionable advantage. over Rdtiners ind and

 

bs aye

1/38

 

| hady (Flesh, Blood ands Rone.)

 

 

 

 
Case 1:20-cv-00283-JJM-LDA Document 24 Filed 01/06/21 Page 8 of 28 PagelD #: 224

 

 

7 say in waren the imped omsent had heen established to
lax the “Court ‘audporities, which includes Defendant
ERISA P BROWN, fo raise “cmstruchve trust? wherein
CHARLES EMANUEL PORTER PONA, ESTATE ., LoaS Subgeet —
matter, loas by “Srnud in lo’ This Sraud arises “Ay
eerphign of Lie ‘(itetute), From conduct that, iP anction-

ed, powd Secure an unconscionable. od vantage, iprespecti ve
af an achal intent 4 debraud.

 

the Equity uristiction. oF S he “Slatubry SUBCLIZYr court; when
invoked by Shh Abs application £ criminal complaint
regarcling He Statutorily chan npedl ” CHARLES. EMANUEL PORTER.
PVA, ESTATE, Was iS Fle “poration of La” that constitut-
ed the very conduct ental Ing Araud in. law, resulting in
raising Constructive trast; [P1-2000-0369 Ae] &

[Pi- 2902-25) AG].

 

 

Freudulopt cmveyonce ocourred when Defendants,
PROVIDENCE Coit TY SUPERIOR COURT, MARISA F BROWN,
and PETER F NERONHA, Litted to put CHARLES EMANUEL
PORTER FONA, ESTATE beyond Riitioner’s reach, bNnen
ald ESTATE Was ‘placed 2 in consinucn ve. 1H st by

 

We ifee” ; all fhe ih le Pert Donor standing 9 Ip place of a
Dhattel” brand [1c Slave), poor Po convittion, foith ro
Sanding tH ahéat. Pially uwraware & F “Amendment crue!
and unusual’ punishment being intlicted upon his mind &

boty, y “perpetrated Hrrough traced.
Case 1:20-cv-00283-JJM-LDA Document 24 Filed 01/06/21 Page 9 of 28 PagelID #: 225

 

 

Ta Frovdilent LODVERSON OLLUITEL j when. CHARLES EMANUEL _

PORTER PONA, ESTATE, Was Araushelently witheld, applying —
the same to the use ana ‘eneh t ofthe fi nancial frst de (STATE

T bb whan said fsrATE belongs

insirtutions, ober than Atikoner
This Pavlent cmversion was porpetratec| by Delendants, aRish.
COUNTY SUPERIOR

P. BROWN, PETER F NERINAA, and PROVIEMCE

 

 

 

 
 

 

 

 

 

 

_ COURT, to behall of Pumselves, Hee STATE and governor, and
thsir oben. -

 

 

[pul it THA OCCUITS when. Def ndank —
DareinjA COYME-PAGLIE , on behalt of hersels her pice,

   

 

 

 

ang the Ald0C, becievec | CHARLES EMANUEL PORTER OMA,
EstATE, ints prisay inventory er net only her use. ad

benefit, as her salary pertains 0 her livelihood, but also
ON behalf ob the ADC and [ts interests, such as the

 

 

“Federal Funds? the Rid06 receives for the ESTATE's
“Fiscal health’

 

 

 

tt mustbe understod tat the STATE'S. apron db the
Wael Sate Vital Stotistios Aat’™ placed hot on ly A propriet— .
ary interest: In the. United Sheles, but in the SATE ‘als, aS
ll | Certificates of birch wi) the Sfale are deemed # popriy.
ob dhe, Chhice of Uta! Statistics. Tt is Rtitimers fy.

 

 

 

Cer ti Fi cate that is She original fecal document describi ng

CHARLES EMANUEL. PORTER. PONA, AS ESTATE poverty.

 

 

(see: Model State Vil SE blistios fat Section! 5a) >.
_ Prag
eB

 

 

 
Case 1:20-cv-00283-JJM-LDA Document 24 Filed 01/06/21 Page 10 of 28 PagelD #: 226

 

 

ehtomer Lurbher asserts Hat He nature LF CHARLES EMANLIEL
PORTER PMH, ESTATE. In.a Criminal Statutory Copactty, iS
At of a “Stroman” egal Fichin, lhose purpose. is # pe

satutorilly charged De Crttefe debt. dischaigeable b, Band. by Vy

dpe SAE, tor ids. Lepefit hurwise, sa ht6L. “ade af 7

Stady for, y “Per son.”

 

Froutulont Source ot bottomers. tn lawbul
Deten tim

 

acéL-Tith 1 Colrable” coditicections of Stahetory
criminal offenses, As they relate. dr the principal subjec t-
matter sohich is the “yristic: Person” to wham the. stadedtes
apply, is Ae SIE Legisledures creatio. of arhticial office —

applicable fo arbibicial PersoMrs, not natural Persons, such.
as Bahtimer, accept Hough Dn implied contract presumed.

 

0) 28

The enforcement of hese colorable statu jory instruments by
te Sate Ab, applying He Ske. superior court

fucisal (CHO and | Venue. When enforcement PLOCass ks
Successful, and the Court's assuming of S urisdiction, iS
the aceblishmast OF 2 constructive. Frust4 Ny} has QII SEN
by (pera of lew” (statute) phere He turistic. Persone
is 4 he Subyeed-matter, withn.& colorab¥ consent

4ulri SA ction established by jay of fre ermal defendants
0 AS Was Ritaed) Upconsclonab Agreement, jnduced through

ll
Case 1:20-cv-00283-JJM-LDA Document 24 Filed 01/06/21 Page 11 of 28 PagelD #: 227

_ Keletins Petween Bhtimer b Dedandonts

 

Elna MRF MOUD:  lnor ‘shared hel {00a “imped ts be
Q relationship of tr
Sheu inplial consent of Contracd as [+t related tp shife

    

— [gourmet and Nous it Lesp ted the people i i) its fale. dealiv iS

rth. Soejety od baige., jnéludting all prissners presumed INN ocent -
until proven puily I) & COS Hf OF haw. which Drcluded the.
Withbal exeoution of Slate laws; for those people tree. or

 

PLPSONEL as Sipned into law by the governor in tis instance,
Debendant, AiNA M. PAIMOMd, on Michal’ oh Hhe STATE. xt

 

rust and eid faith, established and imposed

LOS. |ever implied Phat Relitioner, aS crimina!| detendant

 

Pres wned innocerrt would. become. estate. property tor

 

Pus poses of: prosecution.

 

 

 

git-falth established and imposed through an implied Con sent

 

 

Page.
| 1/38

cI
Society at lige, nnd all  orisoness pres sumed innocent carte |

proven guilty in B court of hws, which include the

 

 

prismer, by its attorney general, in this instance, PETER
EM ERONHA, zt was never implied that Pelitimer wouldl bee

Lome state property dy purposes of prasecu. Hon.

 

 

Asi it relates to » Defendant PETER FNERCON HA, Fetitioner _
| shaved what was implied #0 be a relationship of trust and

J contact as it teledel to stake goverment, its dealmas with

! Nithpel ante coment of State laws’ rr tose. peop ke free or -
Case 1:20-cv-00283-JJM-LDA Document 24 Filed 01/06/21 Page 12 of 28 PagelD #: 228

 

 

As it relates p Dolendant MARISA P BRLWN, and the

PROVIDENCE COUNTY SUPERIOR COURT, Pohidimer Shared wat
Was implied f be. a relationship a irust and, Good faith

AS Ns if feladed to ihe people, Free. or prisoner ond Hence
process of law wherein _fushice js. ugh tor the. honorable

dispasition oe proceedings hebme tre court. It Was never
imp hod i bhat’ Abtoner, as actriminal defendant presumed

 

innocent would become. estate. prepery tory purposes of
prosecution.

 

 

Puibb bel” éfeoution,, and “Pibsfed ” & forcement of. laws, 5.
ches not contemplate Baud as He basis of omtractua|

obligations, which, by implication, supports “geod- faith?
standards.

 

The pelatioship Had continues fo exist between Blitimen

and DeBendant, PATRICIA CDYNE-FAGUE, is one In Where
Petters natural person Is detained as CHARLES —
ELANUEL PORTER ROMA, (all derivates Parech),A8 ESTATE
precy being unliaaruly “administrated by oad DeRndant.

 

 

 

 
Case 1:20-cv-00283-JJM-LDA Document 24 Filed 01/06/21 Page 13 of 28 PagelD #: 229

 

 

Wo Slag 7 fo Db4ect ar Pla

in Abn % ment

 

 

 

 

 

_Pohtimers ability bo have mised objection andor plea in
abatement under. the cireumstances created by. the abstract _
constructive trust naolsed and fastened Upon Rei Leoner’s

 

 

   

af
conscience, as was, and is the common practice of the

 

 

 

 

 

PROVIDENLE COUNTY SUPER/OR COURT ‘s staklory furisd =

iCtiOn, WAS. merely mace. pon- existent. THIS. being SO, due
1D LY) ‘implied Consent to the pccuparion of tne orice. of

rustle Petitimer was induced fr occupy shh Fraud

( constructive Erawud ) perpetra ted by Deng LY. ts. tu SATIRLINOTE, se.

 

 

When We Vidi fod Lioer's living, “breathing, # Pleeh. blood

 

 

 

and bone bod yin the context of ‘personal property”
CHARLES Eman EL. fLRTER PONA, ESTATE, ( rest corpus),

 

Ghe asset thereof” in_estate (ob itself) has Do. Interest

in manage ent acbbains mudsice, oP 0 ett trustees

 

  

| intrest i in the estate. Thus, Since the trustee. ca Dac TY. -
WALTLA fs wii ad BEV) 1g, b be. gained whi le under |
peeupancy of He office, Reitimens abi lity b raise ob+e don.
ana or flew WD abatement. LAS. LNADE.. pon EX! steat : rough -

tonstruativ fe Fraud”

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-00283-JJM-LDA Document 24 Filed 01/06/21 Page 14 of 28 PagelD #: 230

The Bill ut Appointed , Ettorrey y

 

 

fonen We view Podttionen’s Court appointed a Honey's, Sworn

members ob the “BAR? (British Atecredited Regency ), by

path, as “Representa tive’ of de estoie, in Huske “capacity,
Wwe. uncloulstad| come. to the same Conclusion as. illu ste |
ated in the abdve Ssechm. In fact, considering this W/éwW

resents Qn even mare. decepiht ve feature In ikis traud

 

 

designed 4p Concea| the 4 true. CONS oP ACHON. Here,
Petitioners ji ving, breathing, # Blesh, bl laed and bene. had ye

(nectura| person), AS suel has No exie FZN0€ boftre the.”

 

 

steckudory _jurisdichor of the PROVIDENCE COUNTY SUPERIOR
COURT, ns Nota propel parry. heing_ represented in the.
‘Cause of action, Hus equating Pet Simer +p the skitus of

a Slave., having, Knowing, and Aisabled tp the entorce ment :
oF ony ight , Ly juin ent 70 fi pasen of “unsound mind,” :
‘Rinobing? the 35 sth human nw Lin theory). All being jn uo htm.
oF He’ PP and a Pmandment oP D the Ue Vt shtution: 4S

| punishn pment tor“ “Crime ml i) laws conviction, and noth
Ne int: lig lated during ple- trig | progeedings.

 

 

 

 

 

tn Durther considemtion of the Poll of Z Attorney, Rebitimer. oo
FOCUSES shis Honorable ULES attention @ the. fe ‘egal tenn:

 

Attocn - Laio: To agree. tp. pecegnize. ANEW pune? oF A.
property ar estate. Bi promise pa) iment & rent te him.

 

 

 

“ands
/

 

Hag
| I / OR

 

 
Case 1:20-cv-00283-JJM-LDA Document 24 Filed 01/06/21 Page 15 of 28 PagelD #: 231

 

_Attocoment : 2 daw Feudal and Old Gralish Lowe -

A turning over or teenster py & Lerd othe services oP

his tenant 7 the Oinuvree. of his Seigni ory. Lordship jitles

Seignoir, sir) The dbetrine of aternment Grew out of He

peeuliar welatims evisting between tre lanl lind and his ery
“mde. tho Levtal bang Zi Do pel pn off

- under fhe Fetal law, and fre reasons tor fhe rule never

 

 

 

 

had any eatskerce in this country, gad is nemsistent with

i so¢ . | * _f it
bur laws, Lustans and institutions. a
a4 ( - . 1 i i : > ~
th AS; uncer Lrimina! statu or, y jut rill CHM y
Adtarney's practice atiornment aad this is more Baud

and pritt ot 1S, vs petnation upon She. poh timer.

 

 

 

Law Dictionary, “Atiorney”, L Ad E. Encyclopedia cf
Jaw, 99-3; and, Wart v Als up, le Pick, 137).

 

a

 

 

 

 

 

 

 

 

 

 

 

 

1

 

 

_ PROVIDENCE COUNTY SUPERIOR LOURT, iS & Court of Equity; —
poly ing “Satutes” hich ere instruments used 2 carduct the
a ee

 

 

| / if if . _ | NU “4 . }
: business oh the. court under the principles of Cutty pirisprid— _
Ente. _!

 

 
Case 1:20-cv-00283-JJM-LDA Document 24 Filed 01/06/21 Page 16 of 28 PagelID #: 232

 

 

Nabens Copus Not Proper

 

 

 

Hobos Lorpas iS. Species of action phich examines inte tre
egal a" th an imprisonment. Fraud, trough constructive
trust makes Petthimer's being impriseoed : kegel, phar yl ret —
“aiotul,” and tus Habeas Corpus feliet js pot reper In mis
)DSTONCE G a property Chaim. The. Fetitimer is pot challenging. -
“Mnality’ of imprismment, but rather seeks fersmal rephitin’
feyality oP impristament, but Macher SteKs persona | fepRvine
Renttener hes demenstra ted That constructive Fraud Pas
Cowenled the true couse of action Pat was stactictoril fin
4 gpenatin as the bbshael Linstructve trust wherein Riboner
defravdel info fulfilling the wmuttiple pells, of eshed
Was detravacd into tultilling the wmeitiple polls, of aster
_ property, and Piste PAPACIT tir Defendants, whee.
interes? was in charging debt to CHARLES EMANUEL PORTER
_ , OAS ~ :} a , . D
ONA, ESIATE, 10 be. hepayed prong “Gischasge’ fe tye
STATE OF RADLE LSLANSL, ponte Be titioner’s prysital living, _
! breathing, Flesh, blod and. bone body be detained tore
JS tatusory dopm of Lite /Mpnisonment; which is more Fraud. _

 

 

 

 

 

 

 

 

 

 

 

 

 

Brsmal peplevin’ tat. the place ob bre old writ de hopin
2 . _ / L}e
! (eplegiando. I fepleuy Amal (titioner) but of prison or
: : é . ; A ; 4
Lusso ty of private PekSON-S the remed ¥ tor unlawtu!
detention oF & mans bin pero”. Thus, ah examination into
the “he lity? cf an imprisement IS Ld Aitkeren nm wad distinct
( / . 1 ] \ Ie i b _ 22
aunse bf action. (see Bouviers Law DICHEALY y Keplevin
persona / heple Vite» FEO z.,).

 

 

 

 

Sige
G
6] BY

 

 
Case 1:20-cv-00283-JJM-LDA Document 24 Filed 01/06/21 Page 17 of 28 PagelD #: 233

 

CHARLES EMANUEL PORTER PONA,,
ESTATE

 

fis defined by Bhek’s Law Dis. "ed. “Espate” s
The Ly ord Ll de? IS a pod LE vi Ve _ grendes z Eo re bs 3 ee
extension, tad comprehend ds everv Speoles property. real

 

 

ond persone. zt fast ial Aes Noth the COP PLS. and the. Cx tent

a
Le j iN forest: a it Sunities Cuery Hing BS which niches LY
Fortune may C musket

 

 

CHARLES EMANUEL PORTER PONA, ESTATE, is rot aly phe
Understood in He above context, but also A Longunction—
ioith ips etymolpgical root as Palinws : . -

Es state. early JSC. “pank, Sanding , Londi tion, ° fm
Ang lo- Fr. astode LD. Fr estet | “Shae, pos sitign, cond, HON,
healt, Salus, legal. estate °L Mod, ir estat ), Don Z. edus

“ State or omdition” Aran root bf Stare tp stand” Bom PIE
hose * Sta — Mag “+s Stand” (ee. Stet De. or initial E-, XE

 

especial, LL, Attp: Hf ina. etymoniine.. COINS ]

 

CHARLES EMANUEL PLRTER PONA, (2 EST} HTE)., iS data fel lated a
it 's Certificate of birth (as Q “ty record ”) also alse consirtucing
Vital | statistics’, in accordance With: Section | / (2) and (7%)

—& Swot Say WY of He Use! Sak Vd) Shtistic Att: and
Kequlection Hey, Geeur aby paper), as Adookd

  

 

_ lige
iT 1) Ag

 
Case 1:20-cv-00283-JJM-LDA Document 24 Filed 01/06/21 Page 18 of 28 PagelD #: 234

 

| i OH
_f har bs Emanuel jOrjer Pma 3
executor: a

 

 

 

Biitimer draws this Horable courts aHention -b te word —

— yeputyr ps debined by william €. Anderson, A Dietinary at
Law [ 1773);

Executor : ie whom another commits by will He eecution

of his last wil! and lestament.

 

 

cute
the Will on behalt of CHARLES EUANUEL PORTER POONA, ESTATE;

as CHARLES EMANUEL PORTER PONA, ESTATE, bas No mind
af its own, There can be no will wi pout dhe mind that makes

-Uurks Ena niel rer Bora, is soho is committed execute

 

the. boill, or Peseses the will:

petitioner. has, and is entoreng. He will of God. LAll lah.) in ;
undoing Froud. Every and Anyone Aas on ab ligaction iA, gual
Brith Sy Correct’ erros jh undoing Fraud 2 when defrauded,

 

and 2 aaly the ina vidual con do

 

 

 

a GS See. exhibit 4 attach

Mo authority, _Snee Figgas Lyin lbIS lus brow Ad aetion fo
ust Potitioer frm the office he Gecupies L18 “Cxeeuy for: Nor

has on) authority mode an attempt wid te contrack
eve. ed hebusecn Phtioner,. CHARLES EMANUEL FORTER. Pals, .
ESTATE, and the nternal Revenue Service C IRS).

 

 

 

f aye
6/38

 

 

 
Case 1:20-cv-00283-JJM-LDA Document 24 Filed 01/06/21 Page 19 of 28 PagelD #: 235

 

 

 

j Joy, . .
Exkecu tor Letters of Adninistration

 

th this Honamble court “agrees, and coneurs. in tat blitoner’s
décupancy of office pe executor frp CHARLES EMANUEL PORTER —
DONA, EsTATE,, is valid in accor to law and euity, then all
Powers exNessel Herein must be endorced | by J manduny (S;
mandate, tnandadery Lnqunction, persona). repkvin, Wd

 

any other - Hust [ei [io ief the Court deem Ss proper Under He

citeumsbaces. (s See. exhibit B attached )'

 

 

The Divine Lr wotCustice
The hule cf Decision.

 

established to mitiate the

The. Statement often made, Hat the ( Cu

 

tof Chancery WAS
rigor of: the Common laws, ana

eS

Tox Supply its dekeots, IS NoT wholly tr triuse.. The. Court. WAS
osdabls hed ds do 4ustice , eoordless op Any and al) law.

   

 

 

| The King dleemed| La duty in’ [Apo posed UPON. AS CON. SENLE, hath

by his nad Lind by feligion., te “fecree justice’, and rot by :

human tase cound, “bust by Divire Law; Law; ed, hin the Chanéellor

acte) in his sad he based his a decisions, not upon the hw of the

land, but upln) honesty, aut and Conscience. or SO Was

he L ommanded fb bi in ekeroising the Aung 9 me [eae rye

of Croce. |

(see-L fom. Zquity Twrisprudence , $35; 1S. tuity
Juris is pruclence,,, _ 21) & C Proverbs, ch Fy. Oud CS
Tesdiment t ‘Lab Ww, 2)

  
 
 

 
Case 1:20-cv-00283-JJM-LDA Document 24 Filed 01/06/21 Page 20 of 28 PagelD #: 236

 

 

 

 

af is unquestionably Fre tha! the harshness the Zommon-
lau, 748 intytness Pp cope port). treud, its inch, pacity fede

 

 

4ustice in mary CASES , the delecis in its remedies j- the
oppor bun hos IT 9a V~ dhe Strong 0 (- 2 APPIESS. He WRK, and if fits

¢

 

 

 

joer inh ceguiacy to et The Le yuirements of uty, YO ly
tributed 4 70 perpetiate the eyistence. of pre bs IEPA Curt i

   

 

a to enlarge and dt ity ids 4 urksdiction. Jever+, less,

 

the vital principle 7M which He Court Sprig Was the

pre regative dnctpine thet the. King. LWaS “the. “DL ntain ot a
Gashee’, and Saf, hon ve Citizen ould Not get istice j 7
ee) andinary) courts, he might come fo this Dbadtin.. The. king, hy
in administerme dustice § i” SUCH ci ses, deemed himselP

a hove all He anand Customs of his Realm, and bound on ye

 

 

   

 

 

 

 

by his Conscience. and } his. poll. As it was nota matter of
hight _in acitizen tD draw OY) this LYSeEryve SPUITE oF. Justice, -
iohen remedy HORS given it was deemed “granted asc 2
(see: f fom Equity (firisorudence, §§ 32-35; 1 1 Sb. Eqs)

f

Tanisprudence | "994. 5

   

 

lek homer bole LES Lal d iS Vrroredble curt is. Ihe untin of oy
(ustice,’ and. can make Lehtioer Lohe ole, as he fas. ben wrmge -
h Ks YIRVE. Jlopee., This Hmorable pour? has Le WEL. to” .
reshre Delidtner fo his proper phee. in this world and delieues
In js ianereble courts. piel DD do dyshice., l. LD yok AD.
Sirbile IL Section IE Clause. I of He Linited | Stop V

 
 

 

 

 

 

Lonsthu Umsipition).

 

fae

 

 
Case 1:20-cv-00283-JJM-LDA Document 24 Filed 01/06/21 Page 21 of 28 PagelD #: 237

 

Kelishs Eranted in Case Fraud

 

 

Fhe Fi Furscichin of this Hmorable. court exerci ing its Judicial

 

 

Powers iN Equity, in bases of traud I Uc Such as. Tashan? case),
actual or constructive, is co- _exbensive with the. Mnyurg
done, and the remed) y reauired thereot. En Framing and 2pplying
these remedies, He poloer of He court is practically lin) ‘ited

 
 

 

only by the Se apuiremen’s AC ustiog.. rhe Mest impordan tof
the: se ‘ill Soblle secnebgges fe lie Fs are conberred :

(1) d by rescinding or cancelling the c ontract LON veyANCe or
4udgment Pravaiu kently obbuned, and Herel ay le ehreving the

 

Vind Tyree p parry Fram jis. Lhligachions ; a |
(2 by x reforming She wb ed, Con rhract, LL. other Lorithen

agreement, Proud beontly fra mad, As fo. Make. it CAPPESS
1 real ineation of He contrachng p Hes 5 os

 

(3) by Feguiring 4 the. worang hers paeiFically bp perkorm
L
The ‘ph higachims 5 pesting upon him "neeordig tp “heir Very

Spirit, dnd tus 1 VING > the cedrauded party: the Very. Nake Lf
Which thé obbep southt tb defaud him; and cM

( 4) by compen sata He party detrauckd Alten Ae. otper
remedy /S adiquatey or practi ‘able.

 

 

 

 

 

 

 

 

Page

 

2 L/ dg
Case 1:20-cv-00283-JJM-LDA Document 24 Filed 01/06/21 Page 22 of 28 PagelD #: 238

 

 

 

 

No Aidegus ie Remedy Avai ladie.

 

 

The Superior court derives its tupiscdiction tran Stetute.. oo

 

 

 

 

 

(Rhode Island Genera! law) THe 8, iohieh Js in respect Ib Its
icin) power. Thus, all judicial officers are bound fo 2 eply

   

 

 

€

 

 

__ the stalks force. in dB of Heir respect ve, wipisdietion.. Tr
this Statutory 4urisdiction, the natural (person, lot He
Petitioner), and his constitute! gaurantees fare no

; y i ( . .
en stenleé, No abil; ty, and there fire. no. Sanding. LD COMMON =
j

 

Jaw 7 base an Db zee Aim pertect Qn Lipp a), De fAUca. less State

a Claim, as the Superior court and supreme Lourt of Rhode
. ‘ . . : . fi. ,

Island are interior Far Such a course. of actio..so, jf is by /

 

 

 

ao

Way oF Article TL Seehim IL oh Pre is. Const. i?

 

  

 

Lid | | ; off |
with He Supremacy Clause. oF Article Vl Hrereof Hat

 

 

 

 

. j j hy } ? }
true Sd tran cect nay “me tlive” tp appear 400
L iF _¥ pp gf o Stat
Assert Such claims ars those. presented herein. The Stak
Courks are Nor tZ ujot FD serve psiice oasis this federa! |

VY
di strict Court.

 

 

 

 

 

 

 

 

 

_

 

4 PROUDENCE COUNTY SUPER OR COURT, in particular. a
legislative in its origin. Non-constitubimel.

 

Se: (sorhgm v Robinson, 87 Ri 1,71; 1b A. F382,

 

 

 

Figt 232; 1986 Rl. LEXIS 6b **™* 1.

 

Qo
92
Re
Case 1:20-cv-00283-JJM-LDA Document 24 Filed 01/06/21 Page 23 of 28 PagelD #: 239

 

 

 

LS. Lamstitu Fiona Vela hms

 

 

Rbhmer’s f “Amendnand tT _gouirater.. fas heen infringed Liporr,
as pis courantee PLES. execitorshi, p Phrovgh authority
ot “executor keHers of admin istration” per Ais CoD macs wit
She estes. jn guesin, whieh bas beer disrecarded by
)efendants, MARISA P BROWN, GINA M~RAIMONAL dO, and
PETER F NERONHA, Stands as Vislated. The same
intringemen t Upon Sald GOALMION Hee pocurred LS Bt itimers’

abi ity po eXPNe5S Ginselt” (natecral, DERN), LOAS “impliedly”
la
“pived ‘phinugh the inducement of Praud.

 

 

Pobitimer's natural PERSE As MEVver~ SECURE Brom Sef Zire.
Phat wes unlaw Ad| per 4. Amendment Gaulle ke.., Ls

Defendants in voketl the “operation or lain? CAUSING “Ruitimer

to “die” g ‘rivi) death hofore. Michio , leaving kebtjimar’s
body ip be anfantrlly detoined Reivhimer’s s_ / iberdy interest [s-
Val i Per Se Amy WE) 7 t Ganraprec.. - Oe

 

 

All chdhe above. has resulted in the gn mend ment are] and
unusua) punishment, due b trnstructive. Fraud. Furthermore,
btitimer's ultionate. end fr Lekndants was jo be lonverted
into chattel’, as estate property, Canal +0 a slave, by
Froud, in violation of He {3 *Anindment.

 

 

}

 

 

 

«chattel : By article Va personal property. LAY. Spec YES of fr ip ls. a
not Amounting /p La Pree fol bt” fee. MD) baad. the term “a b/s

ISR Mere comprehens/ ve Mne. Hw Goods. S, LAS nchtes gnimare

 

as jellas nanimate property. [ehik Law. Die. 4g [
Case 1:20-cv-00283-JJM-LDA Document 24 Filed 01/06/21 Page 24 of 28 PagelD #: 240

 

 

 

46 Kole Onigh T ®
WVardanus monde, mange ory IAB CH™,

_ Ard Cher Just é Peer 7

 

felie#

 

 

 

 

digabins | LM POSET. UO _
demanded spose Wo ne aguount j in wy Valli ane ‘pith. _

Bl ynoor assert: is, dad ip As Soronabe ke court Dl s det timer’s
AXECU TINS ship lawtil and valid, it Mb st (NCDP sidleratyomn of
bistdoers executor Hes of acnpichehon, issue As iurrt oa

 

[es pect tb bebondgant, PETER F. NEROMAA, F/ Willi dollars
with pespect 1 Dehendant MARISA P. PAbWN, ana 4 filo
abllars u awh respect fo Debonalant- GIMA I. RAIADNLD.-

(see exhibit 8 aHached).

 

 

 

loge.
a 4 / 2g

 

 

 

Pdtimer asserts, that iP this Hovradble court Dads Hat

etitimer: Sf Natural PERSO WAS. CODVEI TR dod) We 2 estate,
Consistent with he prder cb bu Sines pb the. PROUDENCE

mt

COUNTY SUPERIOR CLURT And tts Stetub (ZT Y fuviscl HOWL,

   

Hf rsh LIDS tructive Fraud, Oudficlen } ye f ol Ig esin Cp

7
pre-existing preswinpitons Invoked by He OZ. totutes ID volved

i we
laf pe. Hora ble Court PSSUC-L Mueindate. or Mandaforr cm

Tniunchm, Wihering Le tibonesrs aS on eda te re dease Fi

wees whul de ten Lin under Js Ag custody te ALLO BES)
Lirector, Debordark. Patriera Lb Wie- ABU; /SSUCA_

oo

Mandate or. Manda ory Zf/ En funcrion dp ty unde. Fru pon a
Rhitimer, as all Hdyynents rendered. and. | enfered by. the

PROVIDENCE COUNTY SLUDER oR CouRT, and MARISA P
Case 1:20-cv-00283-JJM-LDA Document 24 Filed 01/06/21 Page 25 of 28 PagelD #: 241

 

 

 

| aT
BROWN ( Detendan ts.) are bid for Fraud ; With

f . ff i A ‘ an ro} /
Compensatory cameos in tre amount of 7 Million dellars

7 7 a, —s
(each), a3 tr debeicants, PETER F NERONHA, MARISA P Bfow)d,

 

i Alert ba Dininane ahr wy cthooA _. of. ; : ij
Oe GINA VM RAWONAD: jDIth Comper trary Ah tinage yD 7
if - acti I ij poy KS _Ye.

anunt t§ 3.5 Millim dallens as tp Defendrnt, PATRICIA
ay Jove ye pact: foal
LOINE-FREUES totalling in the anwunt AE Milli dollars. —

 

  

3, WP

at any of the Above. 2 exhemes, wr hot, kt pun tve. dane es.
issue in the ampunt cf 2¢ Thousand cbllars as fo ach

 

Dt fon dan ft

eee - | ; ete j

Let Declaration issue. S declaring Patinmer's lawht!
Debiupancy) of office of executor tor CHARLES EMANUEL PORTER
HINA, ESTATE, Ota ;

trat 15° YF oh 2? and 13™ Amendmen rs, (Bil) Rights)
and U.S. Constitutional qaunntees Stand violated asa

 

 

- Ca ' f
hesitlt a Prnudl- Upon Rebnoner Perpe tra Hing throug Wr
Cmstructive trad whith sorved to Convert Petititver’s

_ netural per Dr inte estate property by 10ay oF aN). implied

. ip - | A oA AN . . |
Consent induced tam traud 70. Gain a uAconstionabhe
Bavan TAGL. over Fettimers Mind and body.

 

Letitiner Seeks A tury trial fp extent passib lo.

  

 

 

 

yi v
35] Og

 

 
Case 1:20-cv-00283-JJM-LDA Document 24 Filed 01/06/21 Page 26 of 28 PagelD #: 242

 

 

(mn Jasion
jn; Lb bimer, Lourt, and Debndant TS, must deal with - Ais
fraud Circumstance... We Can not ESCAPE phe reality yf its
existence and pow legal, Fraull iis util ized To Secure
an_uncenstioneble nillantagt wer lett timer, @ convert: Aim
into estate. With C CONSLIEN CE. UDO”) the Surbace, Ais Corr
[onows and understands the bad-taith, and ill-advised —
diabolical practice. such AN abstraction (< dmstruchive.
trust) re presents

 

Po lorable” founterelaims or rebuttals will be. shunned, AS

Such would be the pempettatrs atiempt fe pke advant TAG a

of their enn) wring. The Dekerdian ts he Atiener AS SUZ. ,

will atiempr + Such Course of FOS POD SE

 

 

 

Hirer, Bis situation noi heoght bi bp the tourds 6 Ln sieente..

han nok Simply be lek nif” > Unjess Pe peliek herein iS 4rante,
U Sf C/

in Whole. or ip Part,

 

Jat +his¢ las hee Court remember bed ang, jis Divine LOA y
bf Juapment, before Gad Jimself Fenders PpeAb l Wy fey)

He. pete Ha bers LP Fraud.

 

 

 

 

 

 
Case 1:20-cv-00283-JJM-LDA Document 24 Filed 01/06/21 Page 27 of 28 PagelD #: 243

 

 

 

fin abuse of Aastre fon. amie. Anau SP apparent ‘ane

 

 

pervasive Ahroughont the abstract design. that stil lingers,

 

sthawyh Liter iS New yigilant QNG alert (Linstious),
pil) ring onan t shame and ‘dishone ts Phks Court: let this

 

 

 

 

court assume ips, efucisaiet tim and exercise its powers

ja. 4 QUIT. let hot Dy L$ Court he swayed by LO) brable
arg semen ts in and tempt. tp Surthor induce, “Arnugh
Fraud? Lbbiner inte AY) jnphee LLIM senTy. SEPVIAG “

 

 

fein Porce legal Fraud « previcush/ Vet IN MOLE. “hy 2 ye DPOHON.
pf Jaw? A Topic. of Lobich js discussed ereir dying —

less Phan the joterest of Justice 1s Fra J, LSPA Hite, -
aod High IRRSENL.

 

A Abida vit
loti timer ASSLT, unter punaliy LF Pupuly. Pad all Lt. D Ay
ASSO HIAS made are hased upon fachs deri ved fam She.

acival circumstances and events described herein.

 

 

 

Z, Charles Emanuel Ferrer tina, assert this p be. the

 

Facts; lust qy True, cd Lornrenk.. ;
JS S/ BY - Char des fy ‘vanasel dork ler Dy COLE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date. IA-17-Ap20 PS wees
Executed at thers pl iwhuly Aehained
Maximum SeeuriZy if Node Fsbane Dear -Lmcat of Corrections.
Ii SEn.. a Gb b harles Enon nucel. porter fom
Page Donsten Bho Tslund, Ma datas Stcur thy. Prison.
ay, /é 28 —Cpanstm. phate I Island.

 

 
Case 1:20-cv-00283-JJM-LDA Document 24 Filed 01/06/21 Page 28 of 28 PagelD #: 244

 

 

 

 

Copy Sunt Ze: :

LI Atmel Generk! Office

[SD South fin St.

Proyidence, Phote Island
Lon 973.)

 

Send m
/a-lFf-AD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page
2S | 28
/
